FUNDING AND PRODUCTION AGREEMENT FOR THE 3-D ANIMATED MOTION PICTURE "BUNNY TALES" This FUNDING AND PRODUCTION AGREEMENT is made and entered into as of January 26, 2008 (the "Effective Date"), AMONG: SKYWORK STUDIOS INC, a company registered in Canada having office at Unit #11 – 534 Cambie Street, Vancouver, BC V6B 2N7 and having its production studio at : 293/1 Madhuvan Society, Near Lakhubhai Estate, Vallabh Vidyanagar, Gujarat (hereinafter referred to as “Skywork”) being represented by Mr. Ashish Mittal as President; AND: PACIFIC GOLD ENTERTAINMENT INC, a company registered in Canada having office at #6 – 534 Cambie Street, Vancouver, BC V6B 2N7, (hereinafter referred as “PGE Inc.”) being represented by Mr. Mark Tuit as CEO (Chief Executive Officer); AND: MARIGOLD PAINTS PVT. LTD., a private limited company incorporated in Gujarat, India having registered office at C-1/10, GIDC Estate, Vallabh Vidyanagar – 388 120, Gujarat State, India (hereinafter referred to as “MPPL”) being represented by Managing Director of the company Mr. Davinder Kumar Mittal. (Skywork, PGE Inc. and MPPL will individually be referred to as the “Party” and collectively as the “Parties”.) WHEREAS: A. On July 17, 2006, Skywork, Pathway Films Inc. and Red Blossom Entertainment Inc. entered into the initial funding and production agreement for the animated motion picture named “Bunny Tales” setting out the parties’ film equity in “Bunny Tales”. B. On June 21, 2007, Pathway Films Inc. and Red Blossom Entertainment Inc. transferred each of their interest in “Bunny Tales” to PGE Inc. pursuant to the terms and conditions of a transfer agreement; C. On November 12, 2007, Skywork, PGE Inc. and Daval Releasing Inc. entered into a second funding and production agreement for the animated motion picture named “Bunny Tales” setting out the parties’ adjusted film equity in “Bunny Tales”. D.The production of “Bunny Tales” is in an advanced stage of completion. E.Skywork or PGE Inc. seeks to arrange funding contribution for the production of the movie. Page - 1 F. Skywork, with the consent of PGE Inc., had to arrange for venture capital loan of CDN$75,000 from MPPL. G.MPPL has agreed to give the loan on conditions stipulated in this agreement. NOW THEREFORE, this agreement witnesses that: Terms of Loan 1.MPPL agrees to advance the venture capital loan of CDN$75,000 at 20% annual interest and 5% share in the equity of the project “Bunny Tales”. 2.Each of Skywork and PGE Inc. agree to transfer 2.5% of its interest in “Bunny Tales” to MPPL as additional consideration for the advance of the venture capital loan. 3.MPPL will be first tier recoupment in the funding arrangement outlined above; the equity shares will therefore be deemed as under: Skywork48.5%
